                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Dorothy Mae Harris,                                              Case No. 3:17-cv-331

                        Plaintiff

        v.                                                       MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation of Magistrate Judge Kathleen B. Burke

regarding the challenge by Plaintiff Dorothy Mae Harris of the denial of her application for

Disability Insurance Benefits. (Doc. No. 16). Harris objects to Judge Burke’s affirmation of the

Commissioner of Social Security’s final decision. (Doc. No. 17). The Commissioner responded to

Harris’s objections. (Doc. No. 18).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        A general objection that does not “address specific concerns with the magistrate's report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added). Allowing such general objections would

frustrate the purpose of Magistrates Act and “be an inefficient use of judicial resources.” Howard,

932 F.3d at 509.
        In this case, Harris merely refiled her reply brief, with the exception of one additional

paragraph alleging “new evidence.” (Compare Doc. No. 15 with Doc. No. 17). Because Harris made

no attempt to “specifically [ ] address the findings of the magistrate,” her “copy & paste”

“objections” do not amount to a legitimate appeal of the R & R. Miller v. Currie, 50 F.3d 373, 380

(6th Cir. 1995); see also, e.g., Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244 (6th Cir. 2018)

(“Because Andres failed to pinpoint the magistrate judge’s alleged errors, he has forfeited his

arguments on appeal.”); King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008) (“[I]f the

‘objection’ merely states a disagreement with the magistrate’s suggested resolution or summarizes

what was brought before the magistrate, it is not an objection for the purposes of this review.”).

Further, I do not agree that the subsequent finding of disability is persuasive evidence that the ALJ

erred in finding Harris was not disabled given the evidence before him at the time of his decision. 1

        On independent review of the R & R, I conclude Judge Burke’s recommendation and

findings are supported by the relevant facts and applicable law. Therefore, Harris’s objections, such

as they are, are overruled, and Magistrate Judge Burke’s R & R is adopted, in full.



        So Ordered.

                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




1
 In support of this argument, Harris cites solely to Wilson v. Secretary of Health and Human Services, 733
F.2d 1181 (6th Cir. 1984). But this case has nothing to do with the evidence in the form of a
subsequent agency determination. Instead, it requires remand to the Secretary for consideration of
additional material medical evidence.
                                                      2
